767 Fifth Avenue New York, NY 10153-0119 +1 tel +1 fax Rod Miller (212) 310-8716 rod.miller@weil.com Weil, Gotshal & Manges LLP October 7, 2010 VIA EDGAR H. Christopher Owings Assistant Director Chief Executive Officer Securities and Exchange Commission treet NE Washington, D.C.20549-3561 Mail Stop 3561 Re: Brookfield Infrastructure Partners L.P. Form 20-F for the Fiscal Year Ended December 31, 2009 Filed June 1, 2010 File No. 001-33632 Dear Mr. Owings, This letter confirms our conversation on October 6, 2010, in which you granted Brookfield Infrastructure Partners L.P. (the “Partnership”) an extension until October 14, 2010, to respond to the comments set forth in the Staff’s letter dated September 23, 2010, in connection with the Partnership’s annual report on Form 20-F filed with the Securities and Exchange Commission on June 1, 2010. If you have any questions regarding this extension request, please contact me at (212) 310-8716. Very truly yours, /s/ Rod Miller Rod Miller
